Citation Nr: 0403207	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  98-02 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for heart attack, 
stroke, and blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant (the veteran) served on active duty from June 
1971 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a request to reopen a 
claim for service connection for hypertension and denied 
claims of entitlement to service connection for heart attack, 
stroke, and blurred vision.  By a decision issued in December 
2000, the Board remanded the claims.  The claims now return, 
following additional development, to the Board for appellate 
review.

The veteran requested a hearing before the Board.  A hearing 
was held in June 2003 in Jackson, Mississippi, before 
Kathleen K. Gallagher, an acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (d) (West 2002) and who is rendering 
the determination in this case.

The veteran's claims of entitlement to service connection for 
heart attack, stroke, and blurred vision are addressed in the 
REMAND appended to this decision.  This appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
hypertension was denied by a final Board decision issued in 
December 1978.  

2.  The medical evidence associated with the record since the 
December 1978 Board decision bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The veteran was in sound condition with regard to a 
diagnosis hypertension at entrance to service in June 1971, 
and hypertension did not exist prior to service.

4.  Hypertension was manifested during the veteran's service 
from June 1971 to October 1975.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1978 Board decision 
denying service connection for hypertension is new and 
material, and the veteran's claim for service connection must 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective before August 29, 2001).

2.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1111 (2002); 38 C.F.R. § 3.303, 3.304 (2003); 
VAOPGCPREC 3-03 (July 16, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On the June 3, 1971, enlistment examination report, the 
veteran checked "no" for having or having ever had high 
blood pressure.  On examination, his blood pressure was 
recorded as 160/96.  A "recheck" of his blood pressure 
reflected a reading of 148/92.  A three-day blood pressure 
check was requested, and, although no records of this three-
day check are among the service medical records, the entrance 
examiner noted that the three-day check was normal.  On 
another examination conducted a few days later on June 8, 
1971, for the purpose of performing duties at sea and foreign 
service, the veteran's blood pressure was 130/92.

On an examination conducted in January 1973, the veteran 
provided a history of having had high blood pressure.  The 
examiner noted that the veteran had not been seen in "our 
clinic" and that the blood pressure was probably normal and 
was not considered disabling ("NCD").  His blood pressure 
reading on examination was 120/68 and 122/70.  An October 
1973 notation showed a reading of 148/128.

In May 1974, the veteran was referred for a three-day blood 
pressure evaluation.  On the first of the three days, his 
blood pressure was recorded in the morning as 150/114 while 
he was standing, and 148/112, standing, in the afternoon.  
The following day, the veteran's standing blood pressure was 
142/108 in the morning and 130/96 in the afternoon.  The 
third day disclosed blood pressure of 142/90, standing in the 
morning, and 140/100, standing in the afternoon.  A few days 
later, on May 13, 1974, an examiner noted that the veteran 
was "found to have [high blood pressure] in past also 
noted . . . at enlistment."  The examiner also stated that 
the veteran "says he has had high blood pressure all his 
life i.e. really meaning it was picked up as 'borderline' at 
time of enlistment therefore permitted to come into 
service."

The veteran was hospitalized in May 1974 with a diagnosis of 
labile hypertension of unknown etiology.  While in the 
hospital without treatment but on bed rest and minimal 
activity, the veteran's blood pressure remained at the limits 
of normal.  The service medical records do not reveal further 
diagnosis or treatment of hypertension.  The veteran's blood 
pressure and at the time of separation examination conducted 
in July 1975 was recorded as 120/88.  No diagnosis of 
hypertension was rendered on the separation examination 
report.

In November 1977, slightly more than two years following his 
service discharge, the veteran sought service connection for 
hypertension.  Post-service clinical records reflected that 
the veteran was seen in October and November 1977 for 
hypertension.  In its December 1978 decision, the Board noted 
that treatment for a disability in service did not, in 
itself, establish entitlement to service connection.  The 
Board also noted that the veteran's blood pressure at service 
discharge was lower than his blood pressure at entrance.  The 
Board found that hypertension was noted prior to entry on 
active duty and concluded hypertension was not incurred or 
aggravated in service.

Reopening

Although the veteran's claim for service connection for 
hypertension has been denied, the veteran may reopen the 
claim with new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. 
§ 3.156(a), defining new and material evidence, were amended 
effective August 29, 2001.  These amendments are effective 
only for claims received on or after August 29, 2001, and 
therefore they are not relevant in this case.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Accordingly, the 
definition of new and material evidence in effect prior to 
August 29, 2001, applies in this case.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363. 

The evidence of record at the time of the 1978 Board decision 
denying service connection for hypertension included no post-
service medical opinion as to when the veteran's hypertension 
was first manifested.  The veteran has submitted an April 
2001 medical opinion from M.R.M., MD, indicating that review 
of the veteran's service medical records disclose 
"consistent evidence of hypertension" beginning in 1973 and 
1974.  The Board concludes that this medical opinion 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's hypertension and is 
therefore constitutes new and material evidence sufficient to 
reopen the claim.  Hodge, 155 F.3d at 1363.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).  

In this case, it is not clear whether "hypertension" can be 
considered as "noted" on the enlistment examination.  
Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  Various 
criteria for its threshold have been suggested, ranging from 
140 systolic (the top or first number of the blood pressure 
reading, e.g., "140"/90) and 90 diastolic (the bottom or 
second number, e.g., 140/"90") to as high as 200 systolic 
and 110 diastolic.  Id.  Certainly, the veteran had systolic 
blood pressure readings higher than 140 on this examination 
and diastolic readings higher than 90.  The examiner was 
concerned enough to request a three-day blood pressure check 
which he concluded thereafter was "normal".  Hypertension 
was not diagnosed, and the veteran was admitted to service.  
Since the condition was not diagnosed by the examiner after 
some investigation, the Board concludes that the disease of 
hypertension was not "noted" on the entrance examination 
report, and therefore the presumption of sound condition as 
to the disease of hypertension applies in this case.  
38 U.S.C.A. § 1111.

That presumption, as noted above, can only be rebutted by 
clear and unmistakable evidence both that the hypertension 
existed prior to service and that it was not aggravated by 
service.  VAOPGCPREC 3-03 (July 16, 2003).  The Board 
concludes that this high evidentiary burden cannot be met in 
this case with regard to the first prong of the test, i.e., 
whether the disease existed prior to service, and therefore, 
the Board need not reach or discuss the second prong.  Cotant 
v. Principi, 17 Vet. App. 117, 131 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. 
§ 3.306(b) is "onerous" and requires an "undebatable" 
result); Vanerson v. West, 12 Vet. App. 254, 261 (1999) 
(noting that the standard of proof for rebutting the 
presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence is that is clear and unmistakable, i.e., 
undebatable); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(holding that the burden of proof was on the government to 
rebut the presumption of sound condition and stating that the 
burden of proof is a formidable one).

Concerning this, the Board notes that the only evidence 
indicating that hypertension existed prior to service is the 
note, dated May 13, 1974, where an examiner noted that the 
veteran "says he has had high blood pressure all his life", 
but the examiner then stated, "i.e. really meaning it was 
picked up as 'borderline' at time of enlistment therefore 
permitted to come into service."  Thus, this notation can be 
read as meaning that the veteran stated that he first learned 
that he had high blood pressure at the time of enlistment and 
not before.  This interpretation is consistent with the 
veteran's having checked "no" on the Report of Medical 
History at the time of enlistment when asked whether he had 
or had ever had high blood pressure.  Moreover, his history 
alone would not have been sufficient to rebut the 
presumption.  38 C.F.R. § 3.304(b)(1).  Thus, the Board 
concludes that there is no evidence that constitutes clear 
and unmistakable evidence that hypertension existed prior to 
service in order to rebut the presumption of soundness as to 
hypertension in this case, and therefore that presumption 
attaches.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  Because 
the presumption of sound condition at entrance to service 
cannot be rebutted, the assumption of the fact for which the 
presumption stands-that is, that the veteran was sound at 
entry to service with regard to hypertension-must be assumed 
as a matter of law.  Thus, the Board must assume, as a matter 
of law in this case, that it is a fact that the veteran did 
not have hypertension at entry to service.  Since the Board 
must assume that the veteran did not have hypertension at 
entry to service, the Board concludes that the claim for 
service connection must now be considered based on whether 
hypertension was incurred in service rather than whether a 
preexisting hypertension was aggravated during service.

With regard to this, the Board notes that the veteran was 
treated for "labile" hypertension in service.  Labile 
hypertension is defined as "frequently changing levels of 
elevated blood pressure" and as "borderline hypertension".  
See Stedman's Medical Dictionary 831 (26th ed. 1995); 
Dorland's at 801.  Thus, the medical issue in the case is 
whether this kind of hypertension was the early onset of the 
disease of hypertension or something else.  In this case, 
post-service medical evidence reflects diagnosis and 
treatment of hypertension as early as October 1977, not long 
after the veteran's discharge from service two years earlier.  
(However, because this evidence is dated more than one year 
after separation from service, it is not relevant under 
another presumption in the law for certain chronic 
conditions, including hypertension, which become manifest to 
a certain disabling degree within one year after service.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).)  In 
addition, the April 2001 medical opinion from the private 
physician shows that the blood pressure readings in-service 
in 1973 and 1974, diagnosed then as 'labile' hypertension 
"demonstrate consistent evidence of hypertension."  Based 
on this evidence, the Board concludes that hypertension was 
incurred in service, and the appeal must be granted.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Duty To Assist And Notify

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

In the instant case, relative to the veteran's request to 
reopen a claim for service connection for hypertension and 
the determination of that claim on the merits, the Board's 
determination that new and material evidence has been 
submitted to reopen the claim and the determination that the 
criteria for service connection have been met is fully 
favorable to the veteran.  Since this determination is 
favorable to the veteran, sufficient evidence has been 
developed, regardless of any VCAA compliance or lack thereof.  
Therefore, the Board need not further address the matter of 
compliance with the VCAA regarding the hypertension claim.




ORDER

Service connection for hypertension is granted.


REMAND

The veteran stated, in an April 1997 claim, that he wished to 
seek service connection for heart attack, stroke, and blurred 
vision.  The private medical opinion dated April 2001 states 
that "uncontrolled hypertension of long standing duration 
has contributed to the evolution of his current syndrome of 
congestive heart failure".  Given the Board's decision above 
granting service connection for hypertension and in light of 
the opinion of the private physician, the Board concludes 
that remand is required for further consideration and 
readjudication of the claims for service connection for heart 
attack, stroke, and blurred.

As noted in the Board's December 2000 remand, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), became law during the pendancy of this 
claim.  As directed in that Remand, the RO provided the 
veteran with a letter about the VCAA in March 2001.  
Subsequent to the provision of the notice in March 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
has determined that a claimant must be provided with explicit 
notice of what evidence he is to provide and what evidence VA 
will attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thus, on remand, the RO may review whether 
all notification requirements have been fulfilled with regard 
to the claims remaining on appeal.
In addition, the clinical records associated with the claims 
file should be updated to include the veteran's recent VA and 
other medical records pertaining to his pending claims.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
including whether the veteran has been 
advised of the evidence necessary to 
substantiate his claims as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain to 
substantiate his claims for service 
connection for heart attack, stroke, and 
blurred vision.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The veteran should be afforded an 
opportunity to submit or identify medical 
evidence or opinion relevant to the 
determination of whether any of the 
disorders (heart attack, stroke, or 
blurred vision) for which he is claiming 
service connection is due to his service 
or service-connected hypertension.  

3.  Given the April 2001 private medical 
opinion, obtain a VA medical opinion to 
determine whether a heart condition 
(claimed as heart attack) is proximately 
due to or the result of service-connected 
hypertension.  38 C.F.R. § 3.159(c)(4).  
If an examination of the veteran is 
necessary, one should be scheduled.  The 
claims folders should be sent to the 
examiner for review.  The examiner should 
review the clinical records associated 
with the claims file and render an 
opinion on the matter.  

4.  Review the claims file and ensure 
that all development actions required 
concerning all the claims remaining on 
appeal has been conducted.  If the RO 
determines that further medical 
examinations are needed or that medical 
opinion evidence is required with regard 
to the claims for service connection for 
a stroke and blurred vision, such 
evidence should be developed.  38 C.F.R. 
§ 3.159(c)(4).  
5.  Readjudicate the veteran's claims for 
service connection for a heart attack, 
stroke, and blurred vision, including 
consideration of service connection on a 
secondary basis under the provisions of 
38 C.F.R. § 3.310(a).  If, based on 
medical evidence of record, the RO 
determines that blurred vision, if any, 
is a symptom of some other disability 
rather than a disability in itself for 
which service connection may be granted, 
it should so state.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
KATHLEEN K. GALLAGHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



